Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of an RCE filed on 11/09/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims #1, 5, 6, 8-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phatak et al., (U.S. Pub. No, 2016/0133691), hereinafter referred to as "Phatak" as modified by Kang et al., (U.S. Pub. No. 2020/0335333 A1), hereinafter referred to as “Kang” and in further view of Zelner et al., (U.S. Pub. No. 2016/0268048), hereinafter referred to as “Zelner”.

Phatak shows, with respect to claim #1 and 12, method for forming a semiconductor structure, comprising: providing a base (substrate, Fig. #1, item 101); forming a first electrode layer (Fig. #1, item 102) on the base (paragraph 0053); and forming a capacitor dielectric layer (Fig. #1, item 104, 106 and 108) (paragraph 0054- 0056) with a stacked structure on a first portion of an upper surface of the first electrode layer (Fig. #1, item 102)  and a second electrode layer (Fig. #1, item 110) on the capacitor dielectric layer (paragraph 0064), the capacitor dielectric layer comprising: a bottom high-k dielectric layer (Fig. #1, item 104) (paragraph 0054), a leakage-proof dielectric layer (Fig. #1, item 106) (paragraph 0064), and a top high-k dielectric layer (Fig. #1, item 108) that are sequentially stacked from a bottom to a top (paragraph 0055, 0056), wherein the bottom high-k dielectric layer (Fig. #1, item 104) and the top high-k dielectric layer (Fig. #1, item 108) have a preset total deposition thickness (paragraph 0054, 0056).
The Examiner notes that Phatak does not state explicitly a first portion of an upper surface, as amended to claim #1 and 12. However, the Examiner notes the following;
The Examiner cannot find in the specification nor the presently presented claim language where the ‘first portion of an upper surface’ is specifically located. Furthermore, Phatak discloses the claimed invention except for ‘first portion of an upper surface’. It would have been obvious to one having ordinary skill in the art at the time the invention was made to place a layer/device on the first portion of an upper surface as needed by a design choice that would not depart from the method claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
The Examiner falls to see or made understand how the locational choice of ‘first portion of an upper surface’ effects the method of forming a semiconductor structure. The Examiner takes the position that the applicant has not established the critical nature ‘first portion of an upper surface’  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests inside and outside the claimed range to show criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197(CCPA 1960).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have various ranges
For these reasons, the Examiner takes the position that the rejection is proper and therefore the rejection in made final.

Phatak substantially shows the claimed invention as shown above.
Phatak fails to show, with respect to claim #1 and 12, a method wherein a proportion of a deposition thickness of the bottom high-k dielectric layer to the preset total deposition thickness is greater than a proportion of a deposition thickness of the top high-k dielectric layer to the preset total deposition thickness.

Kang teaches, with respect to claim #1 and 12, a method wherein a proportion of a deposition thickness of the bottom high-k dielectric layer (fig. #5a, item 105A) to the preset total deposition thickness (fig. #5a, item T11) is greater than a proportion of a deposition thickness of the top high-k dielectric layer (fig. #5a, item 105B; thickness, T12) to the preset total deposition thickness (paragraph 0093).


It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1 and 12, a method wherein a proportion of a deposition thickness of the bottom high-k dielectric layer to the preset total deposition thickness is greater than a proportion of a deposition thickness of the top high-k dielectric layer to the preset total deposition thickness, into the method of Phatak  with the motivation that this allows the tetragonal crystal structure to be dominant in the dielectric layer stack, as taught by Kang.

Phatak as modified by Kang substantially shows the claimed invention as shown above. 

Phatak as modified by Kang fail to show, with respect to claim #12, a method wherein an upper surface of the first electrode layer comprises a first portion and a second portion, a plurality of columnar crystals is formed on the first portion of the upper surface of the first electrode layer wherein the bottom high-k dielectric layer is filled in gaps between the plurality of columnar crystals.

Zelner teaches, with respect to claim #1 and 12, a method wherein the upper surface of the electrode (fig. #6, item 314) (paragraph 0019) has a first portion (Below, Ex1, item FP1) in contact with dielectric layer (fig. #6, item 316) at the columnar area and a second portion (Below, Ex1, item FP2) not in contact with crystal grain structure (columnar) wherein the contact of the electrode interfaces with the dielectric layer (fig. #6, item 316) and thereby is positioned in the gaps of the columnar layer (paragraph 0053).            


[AltContent: connector][AltContent: connector][AltContent: textbox (First portion; FP1)][AltContent: arrow][AltContent: ][AltContent: textbox (Second Portion; FP2)][AltContent: textbox (EX1)][AltContent: connector][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    525
    701
    media_image1.png
    Greyscale




It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #12, a method wherein an upper surface of the first electrode layer comprises a first portion and a second portion, a plurality of columnar crystals is formed on the first portion of the upper surface of the first electrode layer wherein the bottom high-k dielectric layer is filled in gaps between the plurality of columnar crystals, into the method of Phatak as modified by Kang, with the motivation that the columnar at the electrode interfaces in capacitor can reduce or eliminate the charge trapping providing identical paths for the charge and discharge portions of the tuning cycle, as taught by Zelner.


Phatak shows, with respect to claim #5 and 13, a method wherein in the step of forming a capacitor dielectric layer with a stacked structure on the first electrode layer, a proportion of the deposition thickness of the top high-k dielectric layer to the deposition thickness of the bottom high-k dielectric layer is 0.5 to 0.9 (paragraph 0054, 0056).

With respect to claim #5 and 13, Phatak discloses the claimed invention except for explicitly stating that the proportion of the deposition thickness of the top high-k dielectric layer to the deposition thickness of the bottom high-k dielectric layer is 0.5 to 0.9. However, the Examiner notes that Phatak shows a range of thicknesses that both the top and bottom dielectric may deposited that may be chosen to produce the desired ratio. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to a method the proportion of the deposition thickness of the top high-k dielectric layer to the deposition thickness of the bottom high-k dielectric layer is 0.5 to 0.9, (wherein one of ordinary skill in the art would recognize that the smaller the thickness of the insulator, the higher the current delivery) since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re A11er, 105 USPQ 233. It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #5, a method wherein in the step of forming a capacitor dielectric layer with a stacked structure on the first electrode layer, a proportion of the deposition thickness of the top high-k dielectric layer to the deposition thickness of the bottom high-k dielectric layer is 0.5 to 0.9, into the method of Phatak, with the motivation knowing that the smaller the thickness of the insulator, the higher the current delivery, a control of current follow can designed to exist at the electrode layer that fits the design purpose.

Phatak shows, with respect to claim #6 and 14, a method wherein in the step of forming a capacitor dielectric layer with a stacked structure on the first electrode layer, the deposition thickness of the bottom high-k dielectric layer (Fig. #1, item 104) is less than 20 Angstroms (< 2 nanometers) (paragraph 0054).

Phatak shows, with respect to claim #8 and 16, a method wherein the bottom high-K dielectric layer (Fig. #1, item 104) is made of TiO2 (titanium oxide) (paragraph 0055) and the top high-K dielectric layer (Fig. #1, item 108) is made of ZrO2 (zirconium oxide) (paragraph 0056).
Phatak shows, with respect to claim #9 and 17, a method wherein the leakage-proof dielectric layer (fig. #1, item 106) is made of a material comprising zirconium oxide doped with Aluminum (resulting in ZrxAlyOz) (paragraph 0064).

Phatak shows, with respect to claim #10, 11, 18 and 19, a method wherein the first electrode layer (Fig. #1, item 102) is made of nitrided metal (TiN, titanium nitride) (paragraph 0053).

//
Claim #2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phatak et al., (U.S. Pub. No. 2016/0133691), hereinafter referred to as "Phatak" as modified by Kang et al., (U.S. Pub. No. 2020/0335333 A1), hereinafter referred to as “Kang” and Zelner et al., (U.S. Pub. No. 2016/0268048), hereinafter referred to as “Zelner” as shown above in the rejection of claim #1 above and in further view of SOUNART et al., (U.S. Pub. No. 2020/0350303), hereinafter referred to as "Sounart".


Phatak as modified by Kang and Zelner, substantially shows the claimed invention as shown in the rejection of claim #1 above. 

Phatak further shows, with respect to claim #2, method wherein after the first electrode layer (Fig. #1, item 102) formed on the base (substrate, Fig. #1, item 101) (paragraph 0053); and forming a capacitor dielectric layer (Fig. #1, item 104, 106 and 108) (paragraph 0054- 0056) with a stacked structure on the first electrode layer (Fig. #1, item 102)  and a second electrode layer (Fig. #1, item 110) on the capacitor dielectric layer (paragraph 0064), the capacitor dielectric layer comprising: a bottom high-k dielectric layer (Fig. #1, item 104) (paragraph 0054), a leakage-proof dielectric layer (Fig. #1, item 104), and a top high-k dielectric layer (Fig. #1, item 108) that are sequentially stacked from a bottom to a top (paragraph 0055, 0056), wherein the bottom high-k dielectric layer (Fig. #1, item 104) and the top high-k dielectric layer (Fig. #1, item 108) have a preset total deposition thickness (paragraph 0054, 0056), 

Phatak as modified by Kang and Zelner substantially shows the claimed invention as shown in the rejection of claim #1 and claim #2 above.
Phatak as modified by Kang and Zelner fail to show, with respect to claim #2, a method wherein a proportion of a deposition thickness of the bottom high-k dielectric layer to the preset total deposition thickness is greater than a proportion of a deposition thickness of the top high-k dielectric layer to the preset total deposition thickness.

Kang teaches, with respect to claim #2, a method wherein a proportion of a deposition thickness of the bottom high-k dielectric layer (fig. #5a, item 105A) to the preset total deposition thickness (fig. #5a, item T11) is greater than a proportion of a deposition thickness of the top high-k dielectric layer (fig. #5a, item 105B; thickness, T12) to the preset total deposition thickness (paragraph 0093).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #2, a method wherein a proportion of a deposition thickness of the bottom high-k dielectric layer to the preset total deposition thickness is greater than a proportion of a deposition thickness of the top high-k dielectric layer to the preset total deposition thickness, into the method of Phatak as modified by Kang and Zelner, with the motivation that this allows the tetragonal crystal structure to be dominant in the dielectric layer stack, as taught by Kang.

Phatak as modified by Kang and Zelner, substantially shows the claimed invention as shown in the rejection of claim #1 above. 
Phatak as modified by Kang and Zelner fail to show, with respect to claim #2, a method wherein forming an electrode film covering the capacitor dielectric film; and patterning the electrode film to form a second electrode layer above a part of the first electrode layer; and 26the step of forming the capacitor dielectric layer comprises: after the second electrode layer is formed, removing the capacitor dielectric film exposed from the second electrode layer, and retaining, as the capacitor dielectric layer, the capacitor dielectric film remaining between the second electrode layer and the first electrode layer.

Sounart teaches, with respect to claim #2, a method wherein forming an electrode (fig. #7f, item 709) film covering the capacitor dielectric film (fig. #7f, item 707) (paragraph 0069); and patterning (using photoresist, fig. #7E, item 711) the electrode film to form a second electrode layer (fig. #7f, item 705) above a part of the first electrode layer (paragraph 0069-0070); and 26the step of forming the capacitor dielectric layer comprises: after the second electrode layer is formed, removing the capacitor dielectric film exposed from the second electrode layer, and retaining, as the capacitor dielectric layer, the capacitor dielectric film remaining between the second electrode layer and the first electrode layer (paragraph 0069-0070).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #2, a method wherein forming an electrode film covering the capacitor dielectric film; and patterning the electrode film to form a second electrode layer above a part of the first electrode layer; and 26the step of forming the capacitor dielectric layer comprises: after the second electrode layer is formed, removing the capacitor dielectric film exposed from the second electrode layer, and retaining, as the capacitor dielectric layer, the capacitor dielectric film remaining between the second electrode layer and the first electrode layer, into the method of Phatak as modified by Kang and Zelner, with the motivation this allows opening access to the bottom electrode layer, as taught by Sounart.

///
Claims #3, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phatak et al., (U.S. Pub. No, 2016/0133691), hereinafter referred to as "Phatak" as modified by Kang et al., (U.S. Pub. No. 2020/0335333 A1), hereinafter referred to as “Kang” and Zelner et al., (U.S. Pub. No. 2016/0268048), hereinafter referred to as “Zelner” as shown in the rejection of claim #1 and in further view of Hong (U.S. Pub. No. 2014/0291805).


Phatak shows, with respect to claim #3, method wherein a process for forming the capacitor dielectric layer comprises an atomic layer deposition process or a plasma chemical vapor deposition process (paragraph 0044).

Phatak as modified by Kang and Zelner, substantially shows the claimed invention as shown in the rejection of claim #1 above.
Phatak as modified by Kang and Zelner, fails to show, with respect to claim #3, a method wherein forming a first conductive pillar on a second portion of the upper surface of the first electrode layer exposed from the capacitor dielectric layer; and forming a second conductive pillar on the second electrode layer wherein the second conductive pillar is located directly above the first electrode layer.

Hong teaches, with respect to claim #3, a method wherein a conductive plug/pillar (fig. #10, item 325) passing through the interlayer dielectric layer (fig. #10, item 315) and contacting the top of an electrode (fig. #10, item 311a) (paragraph 0057) and a second plug/pillar (fig. #10, item 327) passing through the interlayer dielectric layer contacting the top of an electrode wherein the second conductive pillar (fig. #10, item 327) is directly above bottom electrode (fig. #10, item 307) (paragraph 0057).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #3, a method wherein forming a first conductive pillar on a second portion of the upper surface of the first electrode layer exposed from the capacitor dielectric layer; and forming a second conductive pillar on the second electrode layer wherein the second conductive pillar is located directly above the first electrode layer, into the method of Phatak as modified by Kang and Zelner, with the motivation that this provides contacts that allows from layers/devices on the substrate with layers/devices in the upper conductive sections, as taught by Hong.

Phatak as modified by Kang and Zelner, fails to show, with respect to claim #20, a method he semiconductor structure further comprises: a first conductive pillar located on a second portion of the upper surface of the first electrode layer exposed from the capacitor dielectric layer; and a second conductive pillar located on the second electrode layer wherein the second conductive pillar is located directly above the first electrode layer.

Hong teaches, with respect to claim #20, a method wherein a conductive plug/pillar (fig. #10, item 325) passing through the interlayer dielectric layer (fig. #10, item 315) and contacting the top of an electrode (fig. #10, item 311a) (paragraph 0057) and a second plug/pillar (fig. #10, item 327) passing through the interlayer dielectric layer contacting the top of an electrode wherein the second conductive pillar (fig. #10, item 327) is directly above bottom electrode (fig. #10, item 307) (paragraph 0057).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #20, a method he semiconductor structure further comprises: a first conductive pillar located on a second portion of the upper surface of the first electrode layer exposed from the capacitor dielectric layer; and a second conductive pillar located on the second electrode layer wherein the second conductive pillar is located directly above the first electrode layer, into the method of Phatak as modified by Kang and Zelner, with the motivation that this provides contacts that allows from layers/devices on the substrate with layers/devices in the upper conductive sections, as taught by Hong.

////
Claim #4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phatak et al., (U.S. Pub. No. 2016/0133691), hereinafter referred to as "Phatak" as modified by Kang et al., (U.S. Pub. No. 2020/0335333 A1), hereinafter referred to as “Kang”, Zelner et al., (U.S. Pub. No. 2016/0268048), hereinafter referred to as “Zelner”  and SOUNART et al., (U.S. Pub. No. 2020/0350303), hereinafter referred to as "Sounart" as shown in the rejection of claim #1 and in further view of HONG et al., (U.S. Pub. No. 2014/0291805), hereinafter referred to as "Hong".

Phatak as modified by Kang, Zelner and Sounart, substantially shows the claimed invention as shown in the rejection of claim #1 above. 
Phatak as modified by Kang and Sounart, fails to show, with respect to claim #4, a method wherein the step of removing the capacitor dielectric film exposed from the second electrode layer comprises: etching the capacitor dielectric film exposed from the second electrode layer using an anisotropic dry etching process

Hong further teaches, with respect to claim #4, a method wherein the step of removing the capacitor dielectric film (fig. #4, item 209) exposed from the second electrode (fig. #5, item 207) layer comprises: etching the capacitor dielectric film exposed from the second electrode layer using an anisotropic dry etching process (paragraph 0027).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #4, a method wherein the step of removing the capacitor dielectric film exposed from the second electrode layer comprises: etching the capacitor dielectric film exposed from the second electrode layer using an anisotropic dry etching process, into the method of Phatak as modified by Kang, Zelner and Sounart, with the motivation that anisotropic etching process can be finely tuned using several different parameters, thereby producing sharp characteristics in small areas, as taught by Hong.


/////
Claim #7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phatak et al., (U.S. Pub. No. 2016/0133691), hereinafter referred to as "Phatak" as modified by Kang et al., (U.S. Pub. No. 2020/0335333 A1), hereinafter referred to as “Kang” and Zelner et al., (U.S. Pub. No. 2016/0268048), hereinafter referred to as “Zelner” as shown in the rejection of claim #1 and 12 and in further view of HONG et al., (U.S. Pub. No. 2014/0291805), hereinafter referred to as "Hong".

Phatak as modified by Kang and Zelner, substantially shows the claimed invention as shown in the rejection above in the rejection of claim #1 and 12. 
Phatak as modified by Kang and Zelner, fails to show, with respect to claim #7 and 15, a method wherein a front layer metal interconnect structure is formed in the base, a top surface of the front layer metal interconnect structure being exposed from the base, wherein: before the first electrode layer is formed, the forming method further comprises: forming an etch stop layer on the base, the etch stop layer covering the front layer metal interconnect structure; and forming an interlayer dielectric layer on the etch stop layer; and in the step of forming the first electrode layer, the first electrode layer is formed on the interlayer dielectric layer.

Hong teaches, with respect to claim #7 and 15, a method wherein forming a metal interconnect layer (fig. #2, item 201) in the substrate (fig. #2, item 200) an etch stop layer (fig. #2, item 203) is formed on the substrate/base (fig. #2, item 200) (paragraph 0018, 0020) and forming an interlayer dielectric layer (fig. #3, item 205) on the etch stop layer (paragraph 0019); and in the step of forming the first electrode layer (bottom electrode, fig. #3, item 207), the first electrode layer is formed on the interlayer dielectric layer (paragraph 0021).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #7 and 15, a method wherein a front layer metal interconnect structure is formed in the base, a top surface of the front layer metal interconnect structure being exposed from the base, wherein: before the first electrode layer is formed, the forming method further comprises: forming an etch stop layer on the base, the etch stop layer covering the front layer metal interconnect structure; and forming an interlayer dielectric layer on the etch stop layer; and in the step of forming the first electrode layer, the first electrode layer is formed on the interlayer dielectric layer, into the method of Phatak as modified by Kang and Zelner, with the motivation that this permits a good isolation of the base/substrate from the MIM capacitor, as taught by Hong.

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
11/29/2022

/MONICA D HARRISON/            Primary Examiner, Art Unit 2815